IN THE SUPREME COURT OF THE STATE OF DELAWARE

JAMES ARTHUR BIGGINS, §
§ No. 349, 2014
Defendant Below, §
Appellant, § Court BeloW - Superior Court
§ of the State of Delaware,
v. § in and for Sussex County
§
STATE OF DELAWARE § Cr. ID. No. 9609015504
§
Plaintiff Below, §
Appellee. §

Submitted: June 27, 2014
Decided: August 18, 2014

Before HOLLAND, RIDGELY and VALIHURA, Justices.
0 R D E R

This 18th day of August 2014, having carefully considered the parties’
submissions, it appears to the Court that: l

(1) On July 11, 201l, this Court entered an order prohibiting the appellant
from "filing any further papers in this Court challenging his convictions in Cr. ID
No. 9609015504 without prior approval of a Justice of this Court."

(2) On May 30, 2014, the appellant filed in the Superior Court a Motion
for Transcripts, Affidavit in Support of Application to Proceed In Forma Pauperis
and a Motion for a New Trial. The Superior Court denied the appellant’s motions

on June 12, 20l4, citing his "abuse of the processes of the Cou " and based on the

fact that there were no grounds set forth in the May 30th motions that could not
have been raised during one of his previous nine petitions for postconviction relief.

(3) On June 27, 2014 the appellant filed a notice of appeal of the Superior
Court’s denial of his motions. This Court, on July 9, 2014, sent the appellant a
Notice to Show Cause as to why his appeal should not be dismissed.

(4) This Court, having reviewed the appellant’s response to its July 9,
2014 Notice to Show Cause, concludes that the response constitutes a non-
responsive answer. Thus, the appellant’s filing is in violation of this Court’s July
ll, 2011 order prohibiting the appellant from filing any further papers with this
Court without the permission of a Justice of this Court.

(5) For the same reason, narnely, the appellant’s violation of this Court’s
July 11, 2011 order, the appellant’s motion styled as a writ o`f certiorari is also
dismissed.

NOW, THEREFORE, IT IS ORDERED that the appeal of the Superior
Court’s June 12, 2014 Order is DISMISSED.

BY THE COURT:

/s/ Randv J. Holland
Justice